RUSSELL, Judge.
This is an appeal from an action for the recovery of monies allegedly owed for services rendered.
Walter Thomas (appellant) filed suit against Jimmie C. Williams (appellee), alleging that he had rendered services in the amount of $5,863.43 for the benefit of the appellee. The appellee is the sole surviving partner in a partnership involved in raising, purchasing, and selling cattle. The services rendered involved the feeding and care of such cattle.
Following an ore tenus hearing, the trial court found for the appellant and awarded him a judgment in the amount of $1,295. This appeal followed. We affirm.
The dispositive issue is whether the judgment of the trial court was against the great weight of the evidence and was so inadequate as to constitute an abuse of discretion.
Initially, we note that the trial court’s decision is presumed correct and will be upheld unless it is palpably wrong or manifestly unjust. Gulf Shores, Ltd. v. Powrzanos, 442 So.2d 71 (Ala.1983).
The appellant contends that at trial he presented uncontroverted testimony regarding certain services which were rendered by him and the value of such services. He testified that, during a period from September 1985 through June 1987, he expended in excess of $5,000 for the care and feeding of cattle owned by the appellee.
However, our review of the record reveals that the appellant produced little evidence of his expenditures in the form of either receipts or canceled checks to substantiate his claims. Furthermore, much of the appellant’s testimony concerned conversations he allegedly had with two former partners of the appellee, both of whom were deceased at the time of trial.
In light of the broad amount of discretion afforded the trial court and the fact that much of the appellant’s own testimony is contradictory, we cannot find that the trial court erred in awarding him less than the full amount of his claim. Therefore, we affirm the decision of the trial court.
AFFIRMED.
INGRAM, P.J., and ROBERTSON, J., concur.